        Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 1 of 8




                                   STATEMENT OF FACTS


   1. The National Center for Missing and Exploited Children (“NCMEC”) is a non-profit
501(c)(3) organization that serves as a national clearinghouse and resource center for families,
victims, private organizations, law enforcement, and the public on missing and sexually
exploited children. NCMEC operates a CyberTip (“CT”) Line and a Child Victim Identification
program. Through the CT Line, Internet Service Providers (“ISPs”), Electronic Service
Providers (“ESPs”), and individuals may notify NCMEC about the existence of online child
sexual abuse images. NCMEC makes information submitted to the CT Line Child Victim
Identification Program available to law enforcement agencies.


   2. On April 30, 2020, staff members from Yahoo, Inc at Oath Holdings, LLC (hereafter
“OATH”) reported to NCMEC that files containing suspected child pornography had been
transmitted via email using their servers and the email account petyrmopatis@yahoo.com. The
NCMEC CT Report associated with the email account petyrmopatis@yahoo.com
contained a total of 42 media files: 18 images and 24 GIF files. Four of the media files had been
previously identified and categorized as apparent child pornography by NCMEC, and at least one
of the GIF files was identified as being part of the widely known “Daisy’s Destruction” series.
The files were transmitted via Yahoo Mail on April 29, 2020, at approximately 6:31a.m. (UTC),
using IP address 108.31.72.59. OATH also provided NCMEC with the account holder’s name,
an alternate email address, and a phone number that was associated with this email account. The
account name was listed as “Petyr Mopatis,” the alternate email address was listed as
vmopatis@gmail.com, and the phone number was listed as 202-733-0969.


   3. NCMEC utilized an open source IP lookup tool and found that IP address 108.31.72.59
belonged to the ISP MCI Communications / Verizon in the Washington, DC area. NCMEC
forwarded the information to the Northern Virginia Regional Internet Crimes Against Children
(ICAC) Task Force for further investigation.
        Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 2 of 8




   4. Pursuant to an administrative subpoena served upon Verizon by the Northern Virginia
Regional ICAC Task Force, Verizon provided the following subscriber information for the
account associated with the IP address which transmitted the child pornography images on April
29, 2020: Subscriber DONNELL ROJAS (hereafter referred to as “ROJAS”); Address 750 Burns
Street Southeast in Washington, D.C.; Email address rojasdonnell@gmail.com; and phone
numbers 202-751-1226 and 202-575-4499.


   5. The Northern Virginia Regional ICAC Task Force also served OATH with an
administrative subpoena, requesting subscriber information and IP logs for the email account
petyrmopatis@yahoo.com. In response, OATH provided the same account information it
provided to NCMEC. Further, the account status was listed as “suspended,” with the most recent
IP login occurring on April 29, 2020, using IP address 108.31.72.59, the same IP address that
was by used by the email account petyrmopatis@yahoo.com to transmit the suspected child
pornography files on that date.


   6. The Northern Virginia Regional ICAC Task Force forwarded the information to the
MPDC ICAC Task Force based upon the location of the IP address at the time it was utilized by
the account to send child pornography via email and the Internet.


   7. Your affiant has viewed the 42 files which were included in the CT Report made by
OATH to NCMEC, and the following is a description of some of these files:


           a. image.2-1 / image.10-1 : These images depict a prepubescent female child with
               duct tape over her mouth and bindings tying her wrists to her ankles. The child
               appears to be laying on a bed on top of a denim colored shirt or dress, and she is
               wearing sneakers and underwear that leaves a portion of her genitals or pubic area
               exposed. Her legs are spread apart and the way the child is positioned and the way
               the camera is focused, her vagina and pubic area are visible and appear to be the
               focal point of the image.
     Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 3 of 8




       b. image.23-1 / image.30-1 : These images are “GIFS” which depict an adult man
           inserting his penis into the vagina of a prepubescent female minor. Based upon
           the child’s facial expression, she appears to be in pain and distress.
       c. image.6-1 / image.14-1: These images are “GIFS” which depict a prepubescent
           female child, laying on her back with her legs spread apart. And adult man is
           putting his mouth on the child’s vagina. The child appears to be nude from the
           waist down, and the adult man appears to be clothed.
       d. image.18-1 / image.25-1 : These images depict a prepubescent male child, fully
           nude, with his penis visible to the camera. An adult man is inserting his penis into
           the child’s anus.
       e. image.33-1 / image.41-1 : These images have "00:23" stamped in the bottom right
           corner of the screen, suggesting that the images are from a video. The images
           depict a prepubescent female child laying with her legs open and her genitals
           exposed. A substance that appears to be semen can be seen on the child's genitals.


      8.   Administrative subpoenas were served upon google for the accounts
vmopatis@gmail.com (the alternate email address associated with petrymopatis@yahoo.com,
the account that was used to transport child pornography), and rojasdonnell@gmail.com (the
email address provided to Verizon, the ISP providing service to the IP address that was
utilized to transmit the child pornography). Information provided by google shows that for
the vmopatis@gmail.com email account, “Varys Mopatis” is listed as the account holder’s
name; 202-751-1226 is listed as the recovery phone number associated with the account; and
rojasdonnell@gmail.com is listed as the recovery email address. The information provided
by google for rojasdonnell@gmail.com email account lists “Donnell Rojas” as the account
holder’s name; the alternate and recovery email is listed as drum_line91@yahoo.com; and
the same phone number, 202-751-1226, listed as the recovery phone number.
         Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 4 of 8




       9.      The phone number 202-751-1226 was determined to be a T-Mobile phone
number. An administrative subpoena was served upon T-Mobile for subscriber information. The
customer name was listed as “Rose Butler” 1 and the billing address was listed as 750 Burns
Street Southeast in Washington, D.C.


       10.     A law enforcement database check of ROJAS revealed that he had been arrested
in 2017 for various offenses in Fairfax, Virginia, including indecent exposure and general sexual
battery. In a subsequent interview with law enforcement, ROJAS admitted that he exposed
himself to women on multiple occasions throughout DC, Maryland, and Virginia. Additionally,
ROJAS stated that he had a “pornography addiction.”


       11.     Law enforcement obtained the contents of the email account
petyrmopatis@yahoo.com pursuant to a search warrant. After reviewing the contents of the
account, your affiant observed that, on April 29, 2020, the individual utilizing this account sent
three emails to that same account (from petyrmopatis@yahoo.com to
petyrmopatis@yahoo.com). Attached to these emails were 23 photographs and GIFs depicting
child erotica and pornography. For example:


               a. On April 29, 2020 at approximately 2:31a.m., an email with the subject “1”
                   was sent from the email account petyrmopatis@yahoo.com to
                   petyrmopatis@yahoo.com. The email contained eight attached images, a
                   description of some of these images is, as follows:
                               i. 1.jpeg: This images depicts a prepubescent female child, fully
                                  nude. The little girl is shown on her knees. The way the child
                                  is positioned and the way the camera is focused, her anus is
                                  visible and appears to be the focal point of the image. This
                                  image has been previously identified and categorized by
                                  NCMEC as child pornography.



1
 A search of a law enforcement database revealed a police report which lists Rose Butler and
identifies her as the maternal grandmother of ROJAS.
Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 5 of 8




                 ii. 2.JPG: This image has the numbers "00:23" stamped in the
                    bottom right corner, suggesting that the image is from a video.
                    This image depicts a prepubescent female child, laying on her
                    back on a bed, with her legs open and genitals exposed. The
                    child is nude from the waist down, and substance that appears
                    to be semen can be seen on the child's genitals.
                iii. 26gjcg.gif: This is a gif which depicts an adult man’s penis
                    penetrating the vagina of a prepubescent female child.
                iv. D5wUE4S.gif: This is a gif that depicts a prepubescent female
                    child, with her mouth on the penis of an adult man. The
                    caption “cbaby7” is visible on the bottom of the gif.


          b. On April 29, 2020, at approximately 2:35 a.m., an email with the
             subject “2” was sent from the email account petyrmopatis@yahoo.com
             to petyrmopatis@yahoo.com. The email contained 7 attachments, 6 of
             which contained visual depictions of children being sexually abused.
             A description of some of these images is, as follows:
                 i. 4(1).jpg: This image depicts a prepubescent male child, fully
                    nude, with his penis visible to the camera. An adult man can be
                    seen inserting his penis into the child’s anus.
                 ii. EJcU3ITN_o.gif: This is a gif, depicting a nude prepubescent
                    female child, laying supine on a bed. An adult man can be seen
                    placing his mouth on the child’s vagina, while he uses he hands
                    to spread the child’s legs apart.
                iii. vhhIqmpR_o.gif: This is a gif which depicts an adult man
                    inserting his penis into the vagina of a prepubescent female
                    child. Based upon the child’s facial expression, she appears to
                    be in pain and distress.


          c. On April 29, 2020 at approximately 2:37 a.m., an email with the
             subject “3” was sent from the email account petyrmopatis@yahoo.com
        Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 6 of 8




                          to petyrmopatis@yahoo.com. The email contained 8 attachments. A
                          description of some of these attachments is, as follows:
                              i. Yung thot5.JPG: This image depicts a prepubescent female
                                 child, laying on a bed wearing an article of clothing that is
                                 open in the front. The child’s underwear does not cover her
                                 genitals. The child is shown with duct tape over her mouth,
                                 and duct tape binding her wrists to her ankles, forcing her legs
                                 to be bent and open, exposing her nude genitals.
                             ii. jAAnbtai_o.gif: This is a gif, which shows an adult man’s
                                 penis penetrating the anus of a prepubescent female child.
                            iii. k7gFVKL.gif: This is a gif, which shows a prepubescent child,
                                 fully nude. The child is being suspended upside down over a
                                 table. The child has her mouth covered with duct- tape. An
                                 adult woman can be seen, fully naked. She is penetrating the
                                 child’s vagina with an unknown object.2
                             iv. lgTXUrBG_o.gif: This gif depicts a prepubescent female child,
                                 fully nude. Her ankles appear to be bound to some sort of
                                 metal rod. There is a woman in the gif, shown naked from the
                                 waist up, who can be seen slapping the child's genitalia and
                                 buttocks.3


              12.     In addition to the emails and the attachments described above, the search

       warrant returns also contained several emails from Paypal that contained records of

       various transactions. For example, in an email received by the petyrmopatis@yahoo.com

       email account on May 23, 2019, at approximately 11:46 p.m., the Paypal user’s address,



2
  This gif is part of the known child pornography series named “Daisy’s Destruction.” The series
is a collection of videos featuring the brutal torture and rape of multiple children, including
infants as young as 18 months old. The producer of these child sexual abuse and torture
materials is in prison in Australia, and is facing the death penalty.
3
  This gif is also part of the “Daisy’s Destruction” series.
        Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 7 of 8




       that was associated with the email account petyrmopatis@yahoo.com, was listed as 750

       Burns Street, Southeast in Washington, D.C. Another Paypal invoice, received by the

       petyrmopatis@yahoo.com email account on May 23, 2019, at approximately 11:48 p.m.,

       indicated that a Premium Key for MegaUpload 4 had been purchased for the email account

       rojasdonnell@gmail.com.

       13.    On March 4, 2021, Magistrate Judge Zia M. Faruqui of the District Court for the

District of Columbia issued a warrant to search ROJAS’s residence on Burns Street Southeast

and devices found therein.

       14.    On March 8, 2021, law enforcement executed the residential/devices search

warrant, during which they encountered ROJAS. ROJAS admitted that the

rojasdonnell@gmail.com and drum_line91@yahoo.com email accounts—recovery email

addresses linked to the account used to transport child pornography through other recovery email

addresses, as described above—belonged to him. He denied having any other email addresses.

ROJAS said that no one else had access to his two email accounts, and that he believed someone

must have hacked him. Law enforcement asked when his “other” email account had been

suspended, to which he did not respond. Law enforcement advised ROJAS that they were

seizing his devices and would review them. They further advised that their task force focuses on

crimes involving the exploitation of children. At one point, ROJAS told his grandmother, who

was present during the execution of the search warrant, that law enforcement had made a


4
 MegaUpload.Hosting is a file hosting provider offering online storage/remote backup capacity
and sophisticated uploading and downloading tools. With MegaUpload Premium Key, a user can
host files, images, videos, audio, and flash on the same location. Based upon my training and
experience, I know that megaupload is one platform in which individuals interested in material
depicting the sexual exploitation of children commonly use to access and trade child
pornography.
         Case 1:21-mj-00288-GMH Document 1-1 Filed 03/08/21 Page 8 of 8




mistake. When asked what he meant by that, ROJAS told investigators that he “didn’t do it” and

“it wasn’t me.”

       15.     During a search of ROJAS’s bedroom, law enforcement found a laptop computer

connected to an external hard drive. Preliminary forensic analysis of the hard drive revealed an

encrypted bit locker containing several videos and images depicting prepubescent female

children being sexually abused. For example, there were several images of prepubescent female

children: (1) with their legs spread and their vaginas visible; and (2) with their lips on an erect

penis. In addition, a thumbnail image of a video on the hard drive showed a prepubescent female

child with her legs spread and her vagina visible. Some of these videos and images were stored

in two hard drive folders named “Taboo” and “Very Taboo.”

                                       CONCLUSION
       16.     Based on the above information, there is probable cause to believe that
DONNELL ROJAS committed the following offenses: Transportation of Child Pornography, in
violation of Title 18 U.S.C. § 2252(a)(1), on or about April 29, 2020, and Possession of Child
Pornography, in violation of Title 18 U.S.C. § 2252(a)(4)(B), on or about March 8, 2021.




Attested to by the applicant in accordance by telephone, this 8th day of March 2021.
                                                                           Digitally signed by G. Michael
                                                                           Harvey
                                                                           Date: 2021.03.08 14:16:46 -05'00'
                                               __________________________________________
                                               G. MICHAEL HARVEY,
                                               U.S. MAGISTRATE JUDGE
